In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 01-3423
ELVIRA M. JIMENEZ,
                                          Plaintiff-Appellant,
                              v.

MADISON AREA TECHNICAL COLLEGE,
JACKYE THOMAS, CAROL BASSETT,
and WILLIAM STRYCKER,
                                Defendants-Appellees.
                   ____________
          Appeal from the United States District Court
              for the Western District of Wisconsin.
         No. 00-C-424—Barbara B. Crabb, Chief Judge.
                        ____________
   ARGUED MAY 31, 2002—DECIDED FEBRUARY 28, 2003
                    ____________


  Before HARLINGTON WOOD, JR., COFFEY, and ROVNER,
Circuit Judges.
  COFFEY, Circuit Judge.       Plaintiff Elvira Jimenez
(“Jimenez”) filed an action against her former employer
Madison Area Technical College (the “College”) under 42
U.S.C. §§ 1981 and 1983, alleging that the College had
discriminated against her on the basis of race, ethnic ori-
gin, and sex. After finding that Jimenez had relied on
falsified documents to support her civil rights claims, the
district court sanctioned Jimenez, under Rule 11(c) of the
Federal Rules of Civil Procedure, and dismissed her suit
2                                                  No. 01-3423

with prejudice.1 Jimenez claims that imposition of such
a harsh sanction amounts to an abuse of discretion. We
affirm the district court’s dismissal of Jimenez’s Complaint.


I.   Background
  Jimenez was hired by the College on September 26, 1989.
While employed by the College, Jimenez worked in vari-
ous administrative positions within the College’s business
lab, adult education department, and student services
department. Jimenez claims that her troubles started in
1993, when she began to receive derogatory comments
from and to be harassed by certain College administra-
tors, all on account of her race (Hispanic).
  In 1997, Jimenez took a leave of absence from her job
and sometime thereafter filed a worker’s compensation
claim against the College. She alleged that certain Col-
lege administrators had harassed her and caused her
emotional distress. In support of these allegations, Jimenez
produced a number of inflammatory letters and e-mails
allegedly written by various colleagues and supervisors
during the term of her employment. The communications
contained derogatory references to Jimenez’s race, see, e.g.,
Def. Ex. 6, Oct. 31, 1995 E-mail (stating that Jimenez
was “a stupid mexican after all. . . .”); and Def. Ex. 16, June
16, 1997 Letter (“I am almost ensured that your little spic
ass was out the door at that time . . . whether we’d like
to admit our preferences or racist conduct it happens
and it’s natural.”), and described alleged instances of sex-
ual harassment involving Jimenez, see Def. Ex. 24, July


1
  The district court also imposed monetary sanctions on Jimenez’s
attorney, Willie Nunnery, in the amount of $16,473. Nunnery
did not appeal from the court’s imposition of such sanctions.
Accordingly, the monetary sanctions are not at issue in this
appeal. See infra note 3.
No. 01-3423                                                   3

2, 1997 Letter (apologizing for taking “violent sexual ac-
tions against” Jimenez and for “slapping [her] buttocks,
and massaging [her] shoulders . . . [and] grabb[ing] [her]
breasts”).
  Having some doubts about the authenticity of the al-
leged discriminatory communications, the College spoke
with the purported authors of the various writings. In
sworn statements, each of the alleged authors denied
having written the alleged communications attributed
them. See, e.g., Def. Ex. 3, Bassett Aff. ¶ 4 (stating that
the Oct. 31, 1995 e-mail attributed to her by Jimenez was
“a complete fabrication and forgery”); Def. Ex. 15, Simone
Aff. ¶ 6 (calling the June 26, 1997 Letter she had purport-
edly written “nothing less than a complete fabrication and
forgery”); Def. Ex. 25, Strycker Aff. ¶ (stating that the letter
attributed to him was “a complete fabrication” and that
Jimenez’s allegations of sexual harassment were “untrue,
baseless in fact and libelous”).
  After its investigation of the matter, on November 12,
1997, the College, through counsel, advised Jimenez’s
counsel, Willie J. Nunnery, that the alleged authors of the
derogatory letters and e-mails had denied writing the
communications attributed to them. The College re-
quested that Nunnery produce the original documents for
its review. Neither the attorney, nor his client, complied
with the request. Upon the completion of the worker’s
compensation investigation, Jimenez’s claim was denied.
Jimenez never returned to work and her employment
was subsequently terminated.
  Despite having knowledge of the College’s investigation
into the fraudulent documents, Nunnery brought the
instant lawsuit against the College on behalf of Jimenez,
4                                                    No. 01-3423

pursuant to 42 U.S.C. §§ 1981 and 1983.2 In the Complaint,
Jimenez alleged that the College had infringed upon her
equal protection rights by discriminating against her
based on her sex, ethnic origin, and race. Jimenez subse-
quently amended her complaint to add as defendants her
former colleagues Jackye Thomas, Carol Bassett and
William Strycker (the same colleagues to whom she had
previously attributed the alleged discriminatory commu-
nications). Defendant Thomas had been one of Jimenez’s
supervisors at the College, while Defendants Bassett and
Strycker had been employed in the College’s human
resources department during Jimenez’s tenure at the
College.
  Defendants moved to dismiss Jimenez’s Amended Com-
plaint, which the district court granted, ruling that
Jimenez had failed to state a claim of discrimination. At
the same time, the court gave Jimenez leave to file a sec-
ond amended complaint.
  In her Second Amended Complaint, Jimenez broadened
her factual allegations to include claims that, on a number
of occasions during Jimenez’s tenure with the College,
Defendants had sent her e-mails and letters containing
racial slurs and blatantly discriminatory epithets. See, e.g.,
Second Amended Complaint ¶ 24 (“Defendant Bassett
wrote something to the effect [that] ‘. . . you are . . . giving
yourself the reputation of being . . . a little dirty, money
hungry spic.’ ”); id. ¶ 27 (“Bassett sent an e-mail . . .
indicating ‘. . . I guess you are . . . a stupid Mexican. . . .’ ”);
id. ¶ (“Defendant Thomas sent an e-mail to the effect, ‘it
was wrong for me to call you a loud-mouth power-monging
[sic] spic and compare you to Fideel [sic] Castro’s dictator-
ship style of leadership.’ ”).


2
  Although Jimenez had previously filed a discrimination suit
against the College in January 1998, she had voluntarily dis-
missed that suit after the College had filed a Motion to Dismiss.
No. 01-3423                                                    5

  Familiar with the false allegations contained in the
alleged discriminatory e-mails and letters submitted in
connection with Jimenez’s failed worker’s compensation
suit, Defendants’ counsel attempted to persuade Nun-
nery to withdraw the lawsuit on the basis that the docu-
ments underlying the allegations were less than authentic
and fraudulent documents. Going further to achieve a
fair disposition of the matter, on December 13, 2000,
Defendants’ counsel sent Nunnery a letter informing him
that each of the Defendants unanimously denied author-
ship of the various e-mails and letters attributed to them
by his client, Jimenez, and requested a dismissal of the
suit. See Def. Ex. 1, Dec. 13, 2000 Letter. Jimenez and
Nunnery did not agree to dismiss and continued to pur-
sue the false and ridiculous action against Defendants.
  The Defendants’ attempts to deter the suit having failed,
they sent Nunnery a proposed motion for sanctions on
March 1, 2001, providing Nunnery and Jimenez with the
21-day notice required under Rule 11. Fed. R. Civ. P.
11(C)(1)(a). Thereafter, Defendants Thomas, Bassett
and Strycker, as well as the College, filed their Motion for
Rule 11 sanctions with the district court. The district
court held an evidentiary hearing in the matter.
  At the hearing, Jimenez repeatedly denied that the
alleged communications were fraudulent and maintained
that the named Defendants had, in fact, made the discrim-
inatory statements contained in the writings. Nunnery
also testified, informing the court that his “standing posi-
tion” on issues of credibility was that “when there is a
judgment call, [he] fall[s] on the side of my client.” Tr. at 60.
On such basis, he justified his refusal to dismiss the
case, claiming that it was “not in the best interests of
[his] client” to believe Defendants’ affidavits disclaiming
authorship of the documents. Id. He claimed that he
was waiting until he conducted depositions to test the
credibility of the various letters and e-mails produced by
6                                                No. 01-3423

Jimenez, as well as her related allegations of discrimina-
tion.
  Defendants Bassett, Thomas and Strycker, testified at
the hearing and emphatically denied having written the
letter and e-mails that Jimenez had attributed to them.
Defendants recounted that they had been “hurt” and
“outraged” by the vile statements that had been wrong-
fully associated with them. Tr. at 88, 112.
  Based on the testimony of the various witnesses and
other evidence presented at the hearing, the court
found that Jimenez and Nunnery had used and filed “ob-
viously fraudulent documents” in support of the fictitious
allegations of racial discrimination in the Second Amended
Complaint. Jimenez v. Madison Area Tech. College, et al.,
No. 00-C-424, at 14 (W.D. Wis. Aug. 13, 2001) [herein-
after Jimenez I]. The court’s finding was clear, succinct,
direct, and left no room for doubt that “[n]one of the
individual defendants wrote the emails, memoranda or
letters attributed to them by plaintiff.” Id. at 10.
  In support of its finding that the documents were fabri-
cated, the court noted the suspicious nature of the state-
ments contained in the various documents. For in-
stance, the communications made repeated references to
Jimenez’s language deficiency, which the trial judge found
to be “peculiar” in light of the fact that “she ha[d] no[ ]
[language deficiency].” Id. at 13. Also, given the blatantly
discriminatory nature of the alleged communications, the
court remarked that “[i]t [wa]s unlikely that persons
holding professional [positions] in human relations or in
the union would make the statements attributed to them
[and] even more unlikely that they would document their
discriminatory statements in writing.” Id. at 12-13.
  The trial court concluded that, because Jimenez had
presented “obviously fraudulent documents to support
[her] allegations in [the] complaint,” id. at 14, and, further-
No. 01-3423                                                        7

more, because Nunnery himself had failed to perform a
reasonable inquiry into the validity of the documents,
both Jimenez and Nunnery shared responsibility for the
fraudulent submissions. Id. Notably, the trial judge la-
beled Jimenez and Nunnery’s actions “the most blatant
example of a Rule 11 violation that [she had ever] seen.” Id.
The trial court sanctioned both Jimenez and her counsel
for their respective violations of Rule 11 and dismissed
Jimenez’s suit, with prejudice. The court also ordered
Nunnery to pay a sum of $16,473 to Defendants. Jimenez
filed a timely appeal to this Court.3


II. Analysis
A. Review of Rule 11 Sanctions
  Rule 11 requires that an attorney or party, certify to
the best of his “knowledge, information, and belief, formed
after an inquiry reasonable under the circumstances,” that
any pleading presented to the court is not presented for
an improper purpose, that the claims therein have a le-
gally sufficient basis, and that the allegations and other
factual contentions have evidentiary support. Fed. R. Civ.
P. 11(b). One of the basic purposes of Rule 11 is to “deter
baseless filings in the district court . . . .” Cooter & Gell
v. Hartmarx Corp., 496 U.S. 384, 393, 110 S.Ct. 2447, 110
L.Ed.2d 359 (1990). Under Rule 11(c), a district court
may impose sanctions on a party or her counsel (or both),
for failing to comply with Rule 11(b). Fed. R. Civ. P. 11(c);


3
   Nunnery failed to appeal from the district court’s imposition
of monetary sanctions against him. The instant appeal is thus
limited to a review of the district court’s sanction against Jimenez,
i.e., its entry of judgment dismissing her case with prejudice. See
Jimenez v. Madison Area Technical College, et al., No. 01-3423
(7th Cir. Dec. 21, 2001) (order limiting the scope of appeal to a
review of Jimenez’s appeal from dismissal of the case).
8                                                No. 01-3423

Fries v. Helsper, 146 F.3d 452, 458 (7th Cir. 1998) (“a
court may impose sanctions on a party for making ar-
guments or filing claims that are frivolous, legally unrea-
sonable, [or] without factual foundation . . . .”) (emphasis
added). See also In re Alberto, 119 B.R. 985, 993 (Bankr.
N.D. Ill. 1990) (“[w]hen an attorney and client share
responsibility for litigation strategy and such strategy
violates Rule 11, courts can impose joint and several
liability. . .”).
   “We review a trial court’s decision to grant Rule 11
sanctions with deference . . . ‘because the trial court alone
has an intimate familiarity with the relevant proceed-
ings. . . .’ ” Divane v. Krull Elec. Co., 200 F.3d 1020, 1025
(7th Cir. 1999) (quoting R.K. Harp Inv. Corp. v. McQuade,
825 F.2d 1101, 1103 (7th Cir. 1987)). Indeed, “the district
court is better situated than the court of appeals to marshal
the pertinent facts.” Cooter & Gell, 496 U.S. at 402. A
district court’s imposition of Rule 11 sanctions is thus
“ ‘reversible only when there has been an abuse of discre-
tion.’ ” Divane, 200 F.3d at 1025.
  On appeal, Jimenez does not contest the trial court’s
finding that she relied on falsified documents to bolster
her discrimination claims, and with good reason, for the
trial court’s assessment of her fraudulent conduct has
ample support in the record. See, e.g., Bassett Aff. ¶ 5, Def.
Ex. 3 (noting that an undated letter attributed to her
by Jimenez was “basically identical” to a November 30,
1993 Letter in fact written by her, except that certain
racially hostile language had been added); id. ¶ 8 (stating
that the date on an alleged e-mail message attributed to
her was inconsistent with the day of the week on which
it was purportedly sent); Tr. at 96 (remarking that she
was “unfamiliar” with the language used in a May 5, 1995
e-mail that Jimenez claimed she had written).
  Perhaps because an attack on the district court’s find-
ing of fraud would be futile, Jimenez instead argues
No. 01-3423                                                   9

that the severity of the district court’s sanction of such
behavior—i.e., its dismissal of her amended complaint—was
an abuse of its discretion. She claims that “[t]here is
nothing in the Court’s record to indicate . . . that [her claims
of denial of equal protection and retaliation] were fraudu-
lent.” Jimenez Br. at 14. Though her precise reasoning
is difficult to comprehend, Jimenez apparently argues
that the district court’s sanction (dismissal) should have
been less harsh because not all of her civil rights claims
were based on the fraudulent documents. We disagree.
  Jimenez’s equal protection and retaliation claims are
inseparable from the fraudulent allegations of discrim-
ination underlying those claims. Indeed, Jimenez’s entire
cause of action rests on her claim that the College al-
legedly discriminated against her based on her race
and origin—the very allegation she sought to bolster with
a bevy of falsified documents. See Second Amended Com-
plaint ¶¶ 1-4 (outlining claims of equal protection viola-
tion, hostile work environment, and disparate treatment,
all of which are supported by Jimenez’s allegation of
racial discrimination as evidenced by the letters and
e-mails).
  We recognize that dismissal is a harsh sanction. Thus,
we understand why we have uncovered no prior instance
in which this Court has reviewed such an obvious and
serious Rule 11 sanction for an abuse of discretion. None-
theless, it is proper for the trial court to impose a severe
sanction where the sanction is sufficient to deter repeti-
tion of the misconduct or to deter similar conduct by
third parties. Fed. R. Civ. P. 11(c)(2). And, in all cases, we
are to give the trial court “significant discretion in deter-
mining what sanctions . . . should be imposed for a [Rule 11]
violation.” Fries, 146 F.3d at 459 (emphasis added). More-
over, as this Court has recognized, non-monetary, as well
as monetary sanction, may be applied under the Rule, so
10                                               No. 01-3423

long as the sanction is reasonably necessary to deter
repetition of the offending conduct. Id.
  The sanction of dismissal meets the requisite criteria
in this case, given the egregious nature of Jimenez’s
conduct. Jimenez’s claim was so unmeritorious and her
behavior so deceptive that the filing of her baseless claim
amounted to a veritable attack on our system of justice.
Although Jimenez believes the district court’s order of
dismissal was an abuse of discretion, the only abuses
ascertainable in this case were those committed by her
counsel and Jimenez herself. By bringing “false, fraudulent
and salacious charges of discrimination” against Defen-
dants, Jimenez I, at 15, Jimenez exploited the judicial
process and subjected her former colleagues and em-
ployer to unnecessary embarrassment and mental anguish.
See, e.g., Tr. at 88 (stating that it was “very painful” to
see her “name attached to [such words]”); id. at 112 (not-
ing “outrage” and “hurt” at the “fact that somebody
would think [he was] capable of [making the statements
attributed to him]”).
  In light of the willful and malicious nature of Jimenez’s
flagrant Rule 11 violation, Jimenez I, at 14 (calling
Jimenez’s actions “the single most blatant example of a
Rule 11 violation [the district court had ever] seen”)
(emphasis added), we hold that the decision to dismiss
Jimenez’s case, as a sanction of her abusive conduct, was
within the bounds of the trial court’s sound discretion. See
Pope v. Fed. Express Corp., 974 F.2d 982, 984 (8th Cir.
1992) (noting that where “a litigant’s conduct abuses the
judicial process . . . dismissal of [her] lawsuit [is] a remedy
within the inherent power of the court.”).


B. Rule 38 Sanctions
 The College has filed a Motion for Appellate Sanctions
under Rule 38 of the Federal Rules of Appellate Procedure.
No. 01-3423                                                 11

Pursuant to Rule 38, we may award just damages and
single or double costs to Appellee as a sanction against
Appellant for filing a frivolous appeal. An appeal is “frivo-
lous” if its “ ‘result is foreordained by the lack of substance
to the appellant’s arguments.’ ” United States v. Ins.
Consultants of Knox, Inc., 187 F.3d 755, 761 (7th Cir. 1999).
  The appeal in the instant case is patently frivolous. In
spite of the trial judge’s finding that they had submitted
“obviously fraudulent documents” to the court, and had
perpetrated “the most blatant example of a Rule 11 viola-
tion that [she had ever] seen,” Jimenez v. Madison Area
Tech. College, et al., No. 00-C-424, at 14 (W.D. Wis. Aug. 13,
2001), Jimenez and Nunnery had the audacity to file an
appeal from the trial court’s sanction. The “foreordination”
of Jimenez’s failure on appeal could not have been more
obvious. Not only did Jimenez cite to the wrong legal
standard in her brief before this Court,4 she presented
only one page of legal argument in her favor. In light of
the flagrancy of Jimenez’s Rule 11 violation, and the lack
of support for her position on appeal, when considering
the direct and castigating language reciting parts of the
record by the trial judge, we conclude that appellate
sanctions are appropriate in this case.
  As far as the amount of attorneys’ fees is concerned, the
College has presented affidavits attesting that its coun-
sel has incurred $17,156.99 in costs and expenses since
the filing of this appeal. The College’s counsel has not,
however, given a specific breakdown of those fees and
costs. Despite its claim to have spent over 125 hours deal-
ing with legal matters connected to this appeal, counsel
has made no effort to inform the Court exactly what
was done during those 125 hours. Indeed, such time


4
  Jimenez addressed Rule 37(b) rather than Rule 11. See Jimenez
Br. at 14.
12                                             No. 01-3423

estimates are surprisingly high in light of the simplicity
of the legal issues presented to this Court.
  We are not satisfied with the vague documentation of
costs and expenses heretofore provided by the College’s
counsel. Thus, we order counsel to submit, within the
next fifteen days, a more detailed schedule of its time
allocation and other expenses incurred in connection
with this appeal.


III.   Conclusion
  The district court’s imposition of sanctions under Rule
11 of the Federal Rules of Civil Procedure is affirmed and
the Motion for Rule 38 Appellate Sanctions granted. We
further order that a copy of this opinion be sent to the
Wisconsin Supreme Court Office of Lawyer Regulation.
                           AFFIRMED; MOTION FOR RULE 38
                                     SANCTIONS GRANTED.

A true Copy:
       Teste:

                         ________________________________
                         Clerk of the United States Court of
                           Appeals for the Seventh Circuit




                    USCA-02-C-0072—2-28-03